DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species C in the reply filed on 8/6/21 is acknowledged.  The traversal is on the ground(s) that the species would not require separate search and examination.  This is not found persuasive because as stated in applicant’s specification, the species are considered different embodiments. They are manufactured differently and each provide different advantages. Each embodiment would require a separate search and/or consideration.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 11 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fomani et al. (US 2019/0180072).
	In regard to claims 1 and 17, Fomani et al. teach an optical fingerprint apparatus, wherein the optical fingerprint apparatus is applied to an electronic device having a display screen (fig. 10 element 1001) and configured to be disposed under the display screen (element 1004), and the optical fingerprint apparatus comprises: an optical fingerprint chip configured to receive a fingerprint detecting signal (element 1004 and paragraph 35. The sensors of paragraph 35 are on chips), wherein the fingerprint detecting signal is used to detect fingerprint information of a finger (paragraph 2); and a filter structure, 
	In regard to claim 4, Fomani et al. teach wherein a thickness of the first filter layer is less than or equal to 20µm (paragraph 89, Fomani et al. teach a thickness of a few microns).
	In regard to claim 11, Fomani et al. teach wherein the filter structure is deposited or sputtered on a sensing array of the optical fingerprint chip (fig. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fomani et al. in view of Du et al. (US 2019/0156094).
In regard to claims 2 and 19, Fomani et al. teach all the elements of claim 2 except wherein the filter structure comprises a first filter layer, the first filter layer comprises a plurality of sub-layers, and the plurality of sub-layers are in a range from 10 layers to 200 layers.
Du et al. teach a filter with a plurality of sub-layers (paragraph 50).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Fomani et al. with the plural sub-layers of Du et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Fomani et al. with the plural sub-layers of Du et al. because it would effectively achieve one-way optical filtering.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Fomani et al. and Du et al. with 10-200 sub-layers. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Fomani et al. and Du et al. with 10-200 
In regard to claim 3, Du et al. teach wherein the plurality of sub-layers comprise oxide layers of silicon and oxide layers of titanium (paragraph 50).
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach the filter layers and support layers as required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOSEPH R HALEY/Primary Examiner, Art Unit 2623